AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT
 
AMENDMENT NO. 1, dated as of March 16, 2009 (this “Amendment”), to that certain
Master Repurchase Agreement, dated as of October 24, 2008 (as amended, restated,
supplemented or otherwise modified and in effect prior to the date hereof, the
“Existing Repurchase Agreement,” and as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”), by and among CT BSI FUNDING CORP. (“CT BSI”) and
CAPITAL TRUST, INC. (“Capital Trust”), as sellers (collectively, the “Sellers”),
JPMORGAN CHASE BANK, N.A., as buyer (“Buyer”) and JPMORGAN CHASE BANK, N.A., as
affiliated hedge counterparty (the “Affiliated Hedge
Counterparty”).  Capitalized terms used but not otherwise defined herein shall
have the meanings specified therefor in the Repurchase Agreement.
 
RECITALS
 
WHEREAS, Sellers and Buyer are parties to the Existing Repurchase Agreement;
 
WHEREAS, Capital Trust is party to that certain Master Repurchase Agreement,
dated as of July 29, 2005 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “MS Repurchase Agreement”), by and
among Capital Trust, CT RE CDO 2004-1 SUB, LLC, CT RE CDO 2005-1 SUB, LLC and CT
XLC HOLDING, LLC, as sellers (in such capacity, collectively, the “MS Sellers”)
and MORGAN STANLEY BANK, as buyer (“Morgan Stanley”);
 
WHEREAS, Capital Trust is party to that certain Master Repurchase Agreement,
dated as of November 21, 2008 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “JPMCF Repurchase Agreement”;
together with the Repurchase Agreement, collectively, the “JPM Repurchase
Agreements”), by and among CT BSI and Capital Trust, as sellers (in such
capacity, collectively, the “JPMCF Sellers”; together with the Sellers,
collectively, the “JPM Sellers”) and JPMORGAN CHASE FUNDING INC., as buyer
(“JPMCF”; and together with Buyer, collectively, the “JPM Parties”);
 
WHEREAS, Capital Trust is party to that certain Master Repurchase Agreement,
dated as of July 30, 2007 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Citigroup Repurchase Agreement,”
and together with the  JPMorgan Repurchase Agreements and the MS Repurchase
Agreement, the “Senior Secured Facilities”), by and among Capital Trust, as
seller (together with JPM Sellers and the MS Sellers, the “CT Parties”) and
CITIGROUP GLOBAL MARKETS INC. and CITIGROUP FINANCIAL PRODUCTS INC., as buyers
(collectively, “Citigroup”, and together with the JPM Parties and Morgan
Stanley, the “Secured Plan Participants”);
 
WHEREAS, Sellers and Buyer have agreed, subject to the terms and conditions
hereof, that the Existing Repurchase Agreement shall be amended as set forth in
this Amendment.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Sellers and Buyer
agree as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. Amendments to Master Repurchase Agreement.
 
(a)           Article 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definitions of “Buyer’s Margin Amount”, “EBITDA”, “EBITDA to
Fixed Charge Ratio”, “Fixed Charges”, “Interest Expense”, “Leverage”, “Net
Assets”, “Net Income”, “Margin Deadline”, “Margin Deficit”, “Margin Deficit
Notice”, “Minimum Transfer Amount”, “Senior Recourse Indebtedness”, “Tangible
Net Worth”, “Total Indebtedness” and “Total Non-Securitized Indebtedness” in
their entirety.
 
(b)           Article 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Income” in its entirety and inserting in lieu
thereof the following:
 
“Income” shall mean, with respect to any Purchased Asset at any time, any
Principal Income thereof and all Interest Income thereon.
 
(c)           Article 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Maturity Date” in its entirety and inserting in
lieu thereof the following:
 
“Maturity Date” shall mean March 16, 2010 or such earlier date on which this
Agreement shall terminate in accordance with the provisions thereof or hereof or
by operation of law; provided, however, that if the applicable conditions set
forth in Article 3(m) shall have been satisfied, the Maturity Date shall be
extended to the applicable date set forth in Article 3(m) of this Agreement.
 
(d)           Article 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Repurchase Price” in its entirety and inserting
in lieu thereof the following:
 
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to a Seller; such price will be determined in each case
as the sum of the (i) Purchase Price of such Purchased Asset (as increased by
any other additional funds advanced in connection with such Purchased Asset);
(ii) the accreted and unpaid Price Differential with respect to such Purchased
Asset as of the date of such determination; (iii) any other amounts due and
owing by any Seller to Buyer and its Affiliates pursuant to the terms of this
Agreement as of such date; (iv) if such Repurchase Date is not a Remittance
Date, any Breakage Costs payable in connection with such repurchase; (v) any
amounts that would be payable to (a positive amount) a Qualified Hedge
Counterparty under any related Hedging Transaction, if such Hedging Transaction
were terminated on the date of determination, if such determination is in
connection with any calculation of LTCV; and (vi) any amounts that would be
payable to (a positive amount) an Affiliated Hedge Counterparty under any
related Hedging Transaction, if such Hedging Transaction were terminated on the
date of determination, if such determination is in connection with any
calculation of LTCV (and not in connection with an actual repurchase of a
Purchased Asset).  In addition to the forgoing, the Repurchase Price shall be
increased by any other additional funds advanced in connection with such
Purchased Asset and decreased by (A) the portion of any Principal Payments on
such Purchased Asset that is applied pursuant to Article 5 to reduce such
Repurchase Price and (B) any other amounts paid to Buyer by a Seller to reduce
such Repurchase Price.
 
(e)           Article 2 of the Existing Repurchase Agreement is hereby amended
by appending the following sentence to the definition of “Subsidiary”:
 
“Notwithstanding the foregoing, Subsidiary shall not include investment funds
managed by a Seller or subsidiaries of same or investment funds of which a
Seller controls the general partner or managing member thereof or subsidiaries
of same (except for those investment funds or subsidiaries of same of which a
Seller directly or indirectly owns at least a majority of the securities or
other ownership interests therein).”
 
-2-

--------------------------------------------------------------------------------


 
(f)           Article 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Transaction Documents” in its entirety and
inserting in lieu thereof the following:
 
“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Custodial Agreement, the Interim Servicing
Agreement, the Depository Agreement, the Warrant, all Hedging Transactions and
all Confirmations and assignment documentation executed pursuant to this
Agreement in connection with specific Transactions.
 
(g)           Article 2 of the Existing Repurchase Agreement is hereby amended
by inserting the following new definitions in proper alphabetical order:
 
“Additional Restricted Cash” shall mean, to the extent otherwise constituting
Unrestricted Cash, any cash or Cash Equivalent of Capital Trust and its
Subsidiaries (i) that is required to be trapped pursuant to the other Senior
Secured Facilities or the terms of any other loan agreement, repurchase
agreement, or other extension of credit, (ii) that is received in anticipation
of a disbursement by Capital Trust or any of its Subsidiaries to a Person other
than Capital Trust or any Subsidiary within one (1) Business Day, (iii) that is
provided as cash collateral to support letters of credit and bank guarantees,
customs and other import duties in the ordinary course of business of Capital
Trust or any of its Subsidiaries or (iv) that, if distributed or paid, would
result in the insolvency of Capital Trust.
 
“Amendment No. 1” shall mean that certain Amendment No. 1 to this Agreement,
dated as of March 16, 2009, among Sellers and Buyer.
 
“Amendment No. 1 Effective Date” shall mean the “Amendment Effective Date”, as
defined in Section 2 of Amendment No. 1.
 
“Bonds” shall mean all Purchased Assets designated as “bonds” in Exhibit XV.
 
“Capital Trust” shall mean Capital Trust, Inc.
 
-3-

--------------------------------------------------------------------------------


 
“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) securities with maturities of 90 days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s, (e) securities with maturities of 90 days or less
from the date of acquisition backed by standby letters of credit issued by Buyer
or any commercial bank satisfying the requirements of clause (b) of this
definition or (f) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (e) of
this definition.
 
“Citigroup Repurchase Agreement” shall have the meaning specified in Amendment
No. 1.
 
“Collateral Value” shall mean, as of any date of determination, in respect of
any Purchased Asset, (a) in the case of Bonds, as determined by Buyer in its
sole discretion exercised in good faith and (b) in the case of Purchased Assets
other than  Bonds, the Initial Value of such Purchased Assets, adjusted by
taking into account credit risk (including, without limitation, information
relating to the sponsor or tenant for such Purchased Asset or other information
relating to the likelihood of payment of such Purchased Asset; any alleged
violation of Environmental Laws; any bankruptcy filings, casualty loss, or
condemnation affecting or impacting the Underlying Mortgaged Property; any
bankruptcy filing or other act of insolvency with respect to any co-participant
or any other Person having an interest in such Purchased Asset or any Underlying
Mortgaged Property that is senior to, or pari passu with, the rights of Buyer in
such Purchased Asset; any payment of principal and/or interest are more than 60
days past due under any mortgage note affecting any Underlying Mortgaged
Property or such Purchased Asset (without giving effect to any waiver by the
lender thereunder); any modification of the Underlying Mortgaged Property or to
the related loan documents (or any financing senior thereto); any market
comparables for any Underlying Mortgaged Property) applicable to such Purchased
Asset; but excluding market risk (e.g., interest rate risk) applicable to the
Purchased Asset; provided, however, that Buyer may take into account any
performance assumptions with respect to such Purchased Asset (including, without
limitation: the sponsorship thereof; projections as to default probabilities and
estimated losses; changes in the cash flow generated by the Underlying Mortgaged
Property; the ultimate collectibility of the Purchased Asset if held to
maturity; for assets held or to be held by the Custodian, the failure to deliver
the Purchased Asset Documents to the Custodian in accordance with the terms of
this Agreement and the Custodial Agreement; whether the Purchased Asset has been
released from the possession of the Custodian under the Custodial Agreement to a
Seller for a period in excess of twenty (20) calendar days without the consent
of Buyer; and a breach of any of the representations and warranties regarding
the Purchased Asset contained in Article 10(b)(x)(D) or Exhibit VI, in each case
in its sole discretion exercised in good faith; and provided further, that the
Collateral Value, without giving effect to such increase, shall in no event
exceed one hundred percent (100%) of the outstanding principal balance of the
related Purchased Asset.
 
-4-

--------------------------------------------------------------------------------


 
“CT Cash Account” shall mean one or more deposit accounts established by Capital
Trust with Merrill Lynch, Pierce, Fenner & Smith Incorporated or Bank of
America, N.A.
 
“Defaulted Collateral Asset” shall mean a Purchased Asset with respect to which
(a) a monetary default has occurred or (b) an acceleration or foreclosure
(including, in the case of Senior Mortgage Loans, Mezzanine Loans, B-Notes or
Junior Interests, a foreclosure of the Underlying Mortgaged Property) has been
declared or commenced, and, in either case, such Transaction has not been
returned to performing status within 90 days; provided that Defaulted Collateral
Assets shall not include (a) any Bonds, and (b) any Purchased Asset with a
Collateral Value or allocated borrowing of zero.
 
“Excess Cash” shall mean an amount, if any, by which Unrestricted Cash exceeds
the sum of (a) $25,000,000 and (b) the aggregate amount of Unfunded Commitments.
 
“Future Advances” shall mean Capital Trust’s commitment to make future advances
on Purchased Assets and assets under other Senior Secured Facilities as
specified therefor on Exhibit XV.
 
“Initial Advance Rate” shall mean, with respect to each Purchased Asset, a rate
as specified therefor on Exhibit XV hereto.
 
“Initial LTCV” shall mean the LTCV, calculated as of the Amendment No. 1
Effective Date.
 
“Initial Mark” shall mean, with respect to each Purchased Asset, a percentage as
specified therefor on Exhibit XV hereto.
 
“Initial Value” shall mean, with respect to each Purchased Asset, a value equal
to the product of (i) the “Face Amount” for such Purchased Asset as specified
therefor on Exhibit XV hereto and (ii) the Initial Mark for such Purchased
Asset.
 
“Interest Allocation Percentage” shall mean, initially, 65%, or, if the Maturity
Date is extended pursuant to Article 3(m) and beginning on the first day after
the original Maturity Date, such other percentage as agreed to in good faith
among Sellers and the Secured Plan Participants, in each case, in their
commercially reasonable discretion.
 
-5-

--------------------------------------------------------------------------------


 
“Interest Income” shall mean, with respect to any Purchased Asset at any time,
all interest, dividends or other distributions thereon.
 
“JPM Indebtedness” shall mean all Indebtedness from time to time owed by Seller
to Buyer or any Affiliate of Buyer including, without limitation, under this
Agreement, the JPMCF Repurchase Agreement, Hedging Transaction or any
repurchase, loan or other agreement between Buyer, or an Affiliate of Buyer, and
any of the Sellers.
 
“JPMorgan Account” shall mean the Sellers’ account number 230-254-632, held with
JPMorgan Chase Bank, N.A.
 
“JPMorgan Repurchase Agreements” shall have the meaning specified therefor in
Amendment No. 1.
 
“Lehman Facility” shall mean that certain Amended and Restated Loan and Security
Agreement, dated as of September 10, 2008, between Capital Trust, as borrower,
and Lehman Commercial Paper Inc. as lender.
 
“Liquidity” shall mean, on any date of determination, the sum of (A) the
consolidated amount of Unrestricted Cash of Capital Trust and its Subsidiaries
on such date, and (B) the incremental amount of borrowings Capital Trust and its
Subsidiaries are, as of such date, permitted to borrow pursuant to the terms of
existing committed Indebtedness of Capital Trust or its Subsidiaries in effect
on such date, as to which all conditions precedent have been satisfied and which
borrowings do not require the discretionary consent of the applicable lender,
counterparty, credit provider or any other Person.
 
“LTCV” shall mean, as of any date of determination, the ratio (expressed as a
percentage) of the aggregate Repurchase Price for all Purchased Assets to the
aggregate Collateral Value of all Purchased Assets.
 
“Maximum Outstanding Amount” shall mean, for all Transactions related to the JPM
Repurchase Agreements, an amount equal to $276,005,779.85; provided that solely
for purposes of Article 3(m), the Maximum Outstanding Amount may be adjusted
pursuant to Article 5.
 
“Minimum Release Price” shall mean, for any Purchased Asset, an amount equal to
the greater of (a) the lesser of (i) the Initial Value of such Purchased Asset,
(ii) the Collateral Value for such Purchased Asset as of the date that Capital
Trust notifies Buyer of its intent to sell, dispose, transfer or refinance such
Purchased Asset pursuant to a Permitted Disposition, and (iii) 110% of the
Repurchase Price of such Purchased Asset and (b) the Repurchase Price.
 
“Net Proceeds” shall mean, with respect to any Permitted Disposition, or the
incurrence or issuance of any Indebtedness permitted by Article 11(n), the
aggregate amount of cash received by or on behalf of such Person for its own
account in connection with any such transaction, after deducting therefrom only:
 
-6-

--------------------------------------------------------------------------------


 
(a)           reasonable and customary brokerage commissions, underwriting fees
and discounts, legal fees, finder’s fees and other similar fees, costs and
commissions that, in each case, are actually paid at the time of receipt of such
cash to a Person that is not a Subsidiary or Affiliate of any of the Sellers or
any of their respective Subsidiaries or Affiliates;
 
(b)           the amount of taxes payable in connection with or as a result of
such transaction that, in each case, are actually paid at the time of receipt of
such cash to the applicable taxation authority or other Governmental Authority
or, so long as such Person is not otherwise indemnified therefor, are reserved
for in accordance with GAAP, as in effect at the time of receipt of such cash,
based upon such Person’s reasonable estimate of such taxes, and paid to the
applicable taxation authority or other Governmental Authority within 90 days
after the date of receipt of such cash; and
 
(c)           in the case of any Permitted Disposition, the outstanding
principal amount of, the premium or penalty, if any, on, and any accrued and
unpaid interest on, any Indebtedness (other than Indebtedness under or in
respect of the Transaction Documents) that is secured by a Lien on the property
and assets subject to such Permitted Disposition and is required to be repaid
under the terms of such Indebtedness as a result of such Permitted Disposition,
in each case, to the extent that the amounts so deducted are actually paid at
the time of receipt of such cash to a Person that is not an Affiliate of any of
the Sellers or any of their Affiliates;
 
provided that, any and all amounts so deducted by any such Person pursuant to
clauses (a) through (c) of this definition shall be properly attributable to
such transaction or to the property or asset that is the subject thereof;
provided, further, that if, at the time any of the taxes referred to in clause
(b) are actually paid or otherwise satisfied, and the reserve therefor exceeds
the amount paid or otherwise satisfied, then the amount of such excess reserve
shall constitute “Net Proceeds” on and as of the date of such payment or other
satisfaction for all purposes of this Agreement.
 
“Permitted Disposition” shall mean the sale, transfer, disposition or
refinancing of any Purchased Asset by Capital Trust in accordance with Article
11(d); provided that (a) the Net Proceeds from such sale, transfer, disposition
or refinancing shall be no less than the Minimum Release Price for such
Purchased Asset; (b) 100% of the Net Proceeds from such Permitted Disposition is
applied pursuant to Article 5 hereof; (c) any sale, transfer or disposition of
Purchased Assets be made to a bona fide third party or, with Buyer’s prior
written approval, to an Affiliate of Capital Trust; and (d) no Purchased Asset
may be refinanced without the prior written approval of Buyer.
 
-7-

--------------------------------------------------------------------------------


 
“Principal Income” shall mean, with respect to any Purchased Asset at any time,
any principal thereon and all payments actually received by Buyer on account of
Hedging Transactions.
 
“Secured Plan Facilities Obligations” shall mean the sum of the aggregate amount
of all obligations owed by Capital Trust or any Affiliate of Capital Trust under
the JPM Repurchase Agreements, the MS Repurchase Agreement and the Citigroup
Repurchase Agreement.
 
“Secured Plan Participants” shall have the meaning specified therefor in the
recitals to Amendment No. 1.
 
“Senior Secured Facilities” shall have the meaning specified therefor in the
recitals to Amendment No. 1.
 
“Senior Unsecured Facility” shall mean that certain Credit Agreement, dated as
of March 22, 2007, by and among Capital Trust as borrower, WestLB AG, New York
Branch, as administrative agent, and the lenders party thereto, as the same may
be amended, restated, supplemented or otherwise modified and in effect from time
to time.
 
“Unfunded Commitments” shall mean, as of any date, an amount equal to the sum of
Capital Trust’s unfunded commitments to make Future Advances and meet future
capital calls for CT Opportunity Partners I, LP as of such date.
 
“Unrestricted Cash” shall mean (a) cash and Cash Equivalents that would not
appear in the consolidated financial statements of Capital Trust, prepared in
accordance with GAAP, as a line item on the balance sheet as “restricted cash”
or similar caption minus (b) any Additional Restricted Cash.
 
“Unsecured Lenders” shall mean the lenders party to the Senior Unsecured
Facility.
 
“Valuation Test Date” shall have the meaning specified in Article 4.
 
“Valuation Test Failure” shall have the meaning specified in Article 4.
 
“Valuation Test Period” shall have the meaning specified in Article 4.
 
“Warrant” shall mean that certain Warrant, dated as of March 16, 2009, made by
Capital Trust in favor of JPMorgan Chase Funding, Inc.
 
(h)           Article 4 of the Existing Repurchase Agreement is hereby amended
by deleting Article 4(a) in its entirety and inserting in lieu thereof the
following:
 
-8-

--------------------------------------------------------------------------------


 
“(a)          On the first Business Day of each month, beginning on September 1,
2009 (each such date, a “Valuation Test Date”), Buyer will determine the
Collateral Value of each Purchased Asset.  If on any Valuation Test Date, the
LTCV exceeds 1.15 times the Initial LTCV (a “Valuation Test Failure”), Sellers
shall, within five (5) Business Days following such Valuation Test Date, make a
prepayment in reduction of the Repurchase Price of such Purchased Asset, such
that after giving effect to such prepayment, the LTCV, as re-determined by
Buyer, shall not exceed 1.15 times the Initial LTCV.  All prepayments in
reduction of such Repurchase Price shall be applied by Buyer in its sole
discretion.  If Sellers are not able to cure a Valuation Test Failure within
five (5) Business Days after the applicable Valuation Test Date, then Sellers
shall cooperate with Buyer to select one or more Purchased Assets to liquidate
and will use commercially reasonable efforts, taking into account the rights and
interests of Buyer, to expeditiously commence the liquidation process for
same.  If the Valuation Test Failure is not cured within 60 days from the
initial failure, an Event of Default will occur; provided that if Sellers
provide Buyer with a copy of an executed asset sale or refinancing agreement,
acceptable to Buyer in its sole discretion, prior to the end of such 60-day
period in respect of the selected Purchased Assets, Buyer may, at its option,
grant a one-time 15-day extension to cure such Valuation Test Failure (such
60-day period and any 15-day extension, a “Valuation Test
Period”).  Notwithstanding the above, in the event that a Purchased Asset
becomes a Defaulted Collateral Asset, a Valuation Test will be performed at that
time, and the provisions of this Article 4 shall apply.”
 
(i)           Article 3(m) of the Existing Repurchase Agreement is hereby
amended by deleting subsection (a) thereof in its entirety and inserting in lieu
thereof the following new subsection (a):
 
“(m)         (i) Notwithstanding the definition of Maturity Date herein, Sellers
may, in their sole discretion by notice to Buyer between 90 and 20 days prior to
the originally scheduled Maturity Date, extend the Maturity Date with respect to
all of the Transactions until the first (1st) anniversary of the originally
scheduled Maturity Date (all of the other terms and conditions of such
Transactions remaining the same) provided that the following conditions
precedent are satisfied as of the date of the effectiveness of such extension:
(1) the aggregate Repurchase Price for all Purchased Assets under the JPM
Repurchase Agreements as of the date of such extension are less than or equal to
the Maximum Outstanding Amount, (2) no Defaults or Events of Default have
occurred and are continuing, or would be caused by such extension under this
Agreement and (3) Sellers and the Secured Plan Participants have agreed to a new
Interest Allocation Percentage; provided further, that, if conditions (1)
through (3) are met and if any extension request is made during a Valuation Test
Period, such extension shall be provisionally granted until the end of such
Valuation Test Period, and such extension shall be granted only if no Valuation
Test Failure exists as of the end of such Valuation Test Period.
 
-9-

--------------------------------------------------------------------------------


 
(ii)           Notwithstanding the foregoing, if the initial Maturity Date shall
have been extended pursuant to Article 3(m)(i), Sellers may request, between 90
and 20 days prior to the extended Maturity Date, and subject to the written
approval of Buyer in its sole and absolute discretion given no later than ten
(10) days prior to the extended Maturity Date (any failure by Buyer to deliver
such notice of its approval to an extension to Sellers shall be deemed a denial
of Sellers’ request to extend the Maturity Date) provided that in any event, the
following conditions precedent are satisfied as of the date of the effectiveness
of such second extension: (1) no Defaults or Events of Default have occurred and
are continuing, or would be caused by such extension under this Agreement and
(2) Sellers and the Secured Plan Participants have agreed to a new Interest
Allocation Percentage; provided further, that if conditions (1) and (2) or any
other conditions then required by Buyer in its sole discretion (including,
without limitation, requirements of additional payments, prepayments,
revaluations of Collateral Value for any Purchased Asset or delivery of
additional documents) are met and if any extension request is made during a
Valuation Test Period, such extension may be provisionally granted by Buyer, in
its sole and absolute discretion, until the end of such Valuation Test Period,
and such extension may be granted by Buyer, in its sole and absolute discretion,
only if no Valuation Test Failure exists as of the end of such Valuation Test
Period.
 
(iii)           Notwithstanding any extension to the Maturity Date as described
in this Article 3(m), if the Repurchase Date for a Transaction is extended by
agreement of the Buyer and Sellers, Buyer and Sellers shall execute a new
Confirmation containing the same pricing terms as the original Confirmation and
the extended Repurchase Date for the Transaction.”
 
(j)           Article 5 of the Existing Repurchase Agreement is hereby amended
by deleting the phrase “Articles 5(c) through 5(f) of this Agreement” in Article
5(a) in its entirety and inserting “Articles 5(c) and (d) of this Agreement”.
 
(k)           Article 5 of the Existing Repurchase Agreement is hereby amended
by deleting Articles 5(c) through (f) in their entirety and inserting in lieu
thereof the following:
 
“(c)           Principal Income.  Sellers shall cause (1) all Principal Income
in respect of the Purchased Assets and (2) 100% of all Net Proceeds in respect
of Permitted Dispositions of Purchased Assets, in each case, to be deposited
directly in the Depository Account.  Such Principal Income shall be applied
within one (1) Business Day following receipt by Buyer as follows: (i) first,
pro rata, (A) to remit to Buyer an amount equal to the Price Differential which
has accreted and is outstanding in respect of all of the Purchased Assets and
(B) solely with respect to any Hedging Transaction with an Affiliated Hedge
Counterparty related to such Purchased Asset, to such Affiliated Hedge
Counterparty an amount equal to any accrued and unpaid amounts due to such
Affiliated Hedge Counterparty under such Hedging Transaction related to such
Purchased Asset, (ii) second, to make a payment to Buyer on account of any other
amounts (other than Repurchase Price) due and payable to Buyer under the
Agreement and the other Transaction Documents, (iii) third, to make a payment to
Buyer on account of the Repurchase Price of the Purchased Assets in respect of
which such Principal Income is received, until the Repurchase Price for each
such Purchased Asset has been reduced to zero, (iv) fourth, to make a payment to
Buyer on account of the Repurchase Price of all other Purchased Assets until the
Repurchase Price for such other Purchased Assets has been reduced to zero, each
such payment to be allocated in Buyer’s sole discretion among those Purchased
Assets with respect to which the Repurchase Price has not been reduced to zero;
(v) fifth, to make a payment to JPMCF on account of the Repurchase Price of all
other Purchased Assets related to the JPMCF Repurchase Agreement until the
Repurchase Price for such Purchased Assets has been reduced to zero, each such
payment to be allocated in JPMCF’s sole discretion; and (vi) sixth, to remit to
the applicable Seller the remainder.
 
-10-

--------------------------------------------------------------------------------


 
(d)           Interest Income.  Sellers shall cause all Interest Income in
respect of the Purchased Assets to be deposited directly in the Depository
Account.  Such Interest Income shall be applied monthly by Buyer as follows:
 
(i) so long as no Event of Default shall have occurred and be continuing, (1)
first, pro rata, (A) to Buyer, an amount equal to the Price Differential that
has accreted and is outstanding in respect of all the Purchased Assets and (B)
to any Affiliated Hedge Counterparty, any amount then due and payable to an
Affiliated Hedge Counterparty under any Hedging Transaction related to a
Purchased Asset, (2) second, to make a payment to Buyer on account of any other
amounts (other than Repurchase Price) due and payable to Buyer under the
Agreement and the other Transaction Documents, (3) third, to make a payment to
Buyer on account of the Repurchase Price of all Purchased Assets, each such
payment to be allocated in Buyer’s sole discretion among those Purchased Assets
with respect to which the Repurchase Price has not been reduced to zero, in an
amount equal to the product of the Interest Allocation Percentage multiplied by
the difference between (x) the total Interest Income received by Sellers during
such month and (y) the Price Differential otherwise actually paid by Sellers to
Buyer during such month, and (4) fourth, to remit to the applicable Seller the
remainder; and
 
(ii) if an Event of Default shall have occurred and be continuing, (1) first,
pro rata, (A) to remit to Buyer an amount equal to the Price Differential which
has accreted and is outstanding in respect of all of the Purchased Assets and
(B) to any Affiliated Hedge Counterparty, any amounts then due and payable to an
Affiliated Hedge Counterparty under any Hedging Transaction related to such
Purchased Asset, (2) second, to make a payment to Buyer on account of any other
amounts (other than Repurchase Price) due and payable to Buyer under the
Agreement and the other Transaction Documents, (3) third, to make a payment to
Buyer on account of the Repurchase Price of all Purchased Assets until the
Repurchase Price for all Purchased Assets has been reduced to zero, each such
payment to be allocated in Buyer’s sole discretion among those Purchased Assets
with respect to which the Repurchase Price has not been reduced to zero; (4)
fourth, to make a payment to JPMCF on account of the Repurchase Price of all
other Purchased Assets related to the JPMCF Repurchase Agreement until the
Repurchase Price for such Purchased Assets has been reduced to zero, each such
payment to be allocated in JPMCF’s sole discretion and (5) fifth, to remit to
the applicable Seller the remainder.
 
-11-

--------------------------------------------------------------------------------


 
(e)           Control Rights.  So long as no Event of Default shall have
occurred and be continuing, and subject to the terms of the Transaction
Documents and Article 11(g) hereof, each Seller shall retain the right to take
all actions under the Transaction Documents and to retain all contact with the
relevant Mortgagor.
 
(f)           Excess Cash.  At the end of each calendar quarter, Capital Trust
shall make a payment to Buyer on account of the Repurchase Price of all
Purchased Assets until the Repurchase Price for all Purchased Assets has been
reduced to zero, each such payment to be allocated in Buyer’s sole discretion
among those Purchased Assets with respect to which the Repurchase Price has not
been reduced to zero, in an amount equal to (i) Excess Cash as of the last day
of such calendar quarter, multiplied by (ii) the ratio of the aggregate
outstanding Repurchase Price for all Purchased Assets to the aggregate Secured
Plan Facilities Obligations as of such date.
 
(g)           Future Advances.  Notwithstanding anything contained herein or in
any other Transaction Document to the contrary, as of the Amendment No. 1
Effective Date, Buyer shall have no obligation to make any Future Advances and
Capital Trust will fund 100% of all Future Advances.  Solely for purposes of
Article 3(m) hereof, after each funding of Future Advances in respect of
Purchased Assets by Capital Trust, the Maximum Outstanding Amount will be
increased by an amount equal to the product of: (a) the amount of such Future
Advance actually funded by Capital Trust, (b) the Initial Mark for the
applicable Purchased Asset, (c) the Initial Advance Rate for such Purchased
Asset and (d) 50%.”
 
(l)           Article 3(b)(ii)(K) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
 
“(K)        Buyer shall have determined, in its sole and absolute discretion,
that no Valuation Test Failure shall exist, either immediately prior to or after
giving effect to the requested Transaction, calculated as of the date of such
Transaction;”
 
(m)            Article 3(b)(ii) of the Existing Repurchase Agreement is hereby
amended by deleting the word “and” at the end of subparagraph (T), replacing the
period at the end of subparagraph (U) with the words “; and” and inserting the
following as a new Article (V):
 
“(V)         Buyer shall have determined the Initial Advance Rate, Initial Mark,
Initial Value, Purchase Price and Purchasing Rate and any other information
listed in Exhibit XV hereto with respect to such Eligible Asset and shall have
amended Exhibit XV to reflect such determinations.”
 
(n)           Article 3(f) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
 
-12-

--------------------------------------------------------------------------------


 
“(f)           Each Seller shall be entitled to terminate a Transaction on
demand and repurchase the Purchased Asset subject to a Transaction on any
Business Day prior to the Repurchase Date (an “Early Repurchase Date”);
provided, however, that no Default or Event of Default shall exist (other than a
Default or Event of Default that (a) relates solely to the Purchased Assets to
be released and (b) will no longer exist after giving effect to such release)
and either (x) Seller shall have paid all sums then due under the Transaction
relating thereto (including any sums related to Hedging Transactions with
respect to such Purchased Asset) or (y) Buyer shall have applied 100% of the Net
Proceeds from a Permitted Disposition pursuant to Article 5 hereof, then upon
(i) the relevant Seller’s payment in full of the Repurchase Price or the
application of such Net Proceeds pursuant to Article 5 hereof, and (ii) receipt
by Buyer of a written request from such Seller for the release of such Purchased
Asset, Buyer shall as soon as practicable release (and Buyer shall reasonably
cooperate with such Seller to facilitate reasonable escrow arrangements to
facilitate a simultaneous release of) the related Purchased Asset Documents and
the related Purchased Asset and any liens related thereto to such Seller or, to
the extent necessary to facilitate future savings of mortgage tax in states that
impose mortgage taxes, assign such liens as such Seller shall request, provided
that any such assignments shall be without expense, recourse, representation or
warranty of any kind except that Buyer shall represent and warrant that such
Purchased Asset has not been previously assigned by Buyer.  At Sellers’ expense,
Buyer shall with reasonable promptness, after a written request from Seller,
execute any document or instrument necessary to effectuate such release or
assignment.
 
(o)           Article 7(c) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:  “[Reserved]”.
 
(p)           Article 10(b)(viii) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
 
“No Valuation Test Failure; No Defaults.  No Valuation Test Failure exists and
no Default or Event of Default has occurred or exists under or with respect to
the Transaction Documents.”
 
(q)           Article 11(d) of the Existing Repurchase Agreement is hereby
amended by appending the following proviso at the end thereof:
 
“; provided, however, that a Seller may request from time to time, subject to
Buyer’s approval in Buyer’s sole determination, to sell participation interests
in its interests in the Purchased Assets in connection with a Permitted
Disposition, the sale of which participation interests shall be arm’s length
transactions and subject to such terms and conditions as Buyer in its sole
discretion shall require; provided further, that Buyer (i) retains an interest
in the tranche or participation that is not sold or refinanced pursuant to such
Permitted Disposition, subject to the terms of this Agreement or (ii) shall
maintain a security interest in such tranche or participation that is not sold
or refinanced pursuant to such Permitted Disposition; and provided further, that
such Seller complies in all respects with the Purchased Asset Document delivery
requirements contained in this Agreement and the Custodial Agreement;”
 
-13-

--------------------------------------------------------------------------------


 
(r)           Article 11(g) of the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
 
“(g)         amend, modify or otherwise agree to any change in the applicable
documents for any Purchased Asset, the Underlying Mortgaged Property or other
underlying collateral thereunder, without the prior written consent of Buyer
other than in accordance with Article 28.”
 
(s)           Article 11 of the Existing Repurchase Agreement is hereby amended
by deleting Articles 11(l) through (p) in their entirety and inserting in lieu
thereof the following new Articles 11(l) through (t):
 
“(l)           No Seller shall make any payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any equity or partnership
interest of any Seller, whether now or hereafter outstanding, or make any other
distribution in respect of any of the foregoing or to any shareholder or equity
owner of any Seller, either directly or indirectly, whether in cash or property
or in obligations of any Seller or any of Subsidiary of a Seller, except to the
minimum extent required for a Seller to maintain its status as a real estate
investment trust and, to the extent permitted, such distribution shall be made
in equity in lieu of cash; provided, that any Seller may make distributions to
Capital Trust or any other wholly-owned Subsidiary of Capital Trust;
 
(m)           without the prior written consent of Buyer, no Seller shall, nor
permit any Subsidiary to, originate, acquire or invest in any new stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person except to (i) make
co-investments in future funds of which Capital Trust (or its Affiliates) is the
sponsor or manager, and (ii) make protective investments to defend existing
Purchased Assets or assets subject to another Senior Secured Facility or that
are pledged as collateral security for the Senior Unsecured Facility.  With
respect to co-investments, (i) no investments will be permitted in the first six
(6) months following the Amendment No. 1 Effective Date, (ii) the projected base
management fees generated by the proposed future fund over the first 36 months
must equal or exceed the co-investment commitment, and (iii) the total amount of
co-investment capital for all such proposed future funds may not exceed
$10,000,000 without the prior written approval of Buyer.  With respect to
protective investments made in respect of Purchased Assets or assets subject to
another Senior Secured Facility, the amount of each investment may not exceed
$5,000,000 per Purchased Asset, transaction or asset.  With respect to
protective investments made in respect of assets pledged as collateral security
for the Senior Unsecured Facility, the aggregate amount of such investments may
not exceed $1,000,000;
 
-14-

--------------------------------------------------------------------------------


 
(n)           no Seller shall, nor permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness other than the Indebtedness already
incurred as of the Amendment No. 1 Effective Date; provided, that additional
Indebtedness may be incurred by Sellers or any of their Subsidiaries so long as
the following conditions are satisfied: (i) to the extent that the Indebtedness
is incurred in connection with a Permitted Disposition, the Net Proceeds of such
Permitted Disposition are applied in accordance to Article 5, (ii) to the extent
that such new Indebtedness is unsecured (and subordinate to all obligations owed
by the applicable Seller under any Secured Plan Facility or the Senior Unsecured
Facility) or incurred through the pledge of unencumbered assets, 100% of the Net
Proceeds of such Indebtedness are deposited in the CT Cash Account and (iii) to
the extent that such new Indebtedness is recourse Indebtedness, only to the
extent that it replaces existing recourse Indebtedness or is subordinate to all
obligations owed to Buyer (and to the extent such Indebtedness is not subject to
clause (i) above, 100% of the Net Proceeds of such Indebtedness are deposited in
the CT Cash Account);
 
(o)           permit, for all employees of Capital Trust and its Subsidiaries,
other than the CEO, COO & CFO, total cash compensation (including base salary
and bonus), in the aggregate to exceed $5.8 million.  Subject to the limitation
in the preceding sentence, compensation for individual employees shall be
determined by Capital Trust in its sole discretion.  For Capital Trust’s CEO,
COO & CFO, (i) base salaries shall remain the same as in effect in 2008, and
(ii) any cash bonus will be approved based upon performance metrics designed to
create alignment with the interests of the Secured Plan Participants and the
Unsecured Lenders and must be approved by unanimous consent of a committee
comprised of (x) a representative selected by the Secured Plan Participants, (y)
the administrative agent of the Senior Unsecured Facility and (z) a
representative selected by the board of directors of Capital Trust;
 
(p)           permit John Klopp and Stephen Plavin to discontinue their current
employment with their current respective responsibilities throughout the term of
this Agreement; provided that if both John Klopp and Stephen Plavin are no
longer so employed, replacement(s) acceptable to Buyer in its sole and absolute
discretion shall be appointed within 30 days after their departure;
 
(q)           permit the Liquidity of Capital Trust, at all times, to be less
than $7,000,000 in 2009 or less than $5,000,000 thereafter;
 
(r)           (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i), (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Seller or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
-15-

--------------------------------------------------------------------------------


 
(s)           agree to (i) any amendment or modification to any Senior Secured
Facility or the Senior Unsecured Facility that relates to the subject matter of
Amendment No. 1 or would materially and adversely impair the interests of the
Buyer without the prior written consent of Buyer or (ii) any proposed waiver to
any Senior Secured Facility or the Senior Unsecured Facility without providing
prior written notice to Buyer;
 
(t)           agree to any amendment or modification to the Lehman Facility
without the prior written consent of Buyer, such consent not to be unreasonably
withheld, conditioned or delayed; and
 
(u)           establish and/or maintain any deposit account (other than any
deposit accounts specifically relating to the Purchased Assets or any asset or
collateral subject to any Senior Secured Facility or the Senior Unsecured
Facility) with financial institutions that are Secured Plan Participants or
Unsecured Lenders; provided that the Sellers may maintain the JPMorgan Account
so long as (i) no more than $1,000,000 may remain in the JPMorgan Account at any
time, (ii) no Seller may transfer any funds into the JPMorgan Account from any
CT Cash Account, (iii) any funds deposited in the JPMorgan Account will be
transferred to a CT Cash Account within two (2) Business Days from receipt of
such funds in the JPMorgan Account and (iv) all funds in the JPMorgan Account
will be transferred to a CT Cash Account and the JPMorgan Account will be closed
on or before December 31, 2009.  For the avoidance of doubt, the Depository
Account and Collection Account and any other deposit account relating to
Purchased Assets may be established and maintained at any financial institution
selected by Buyer in its sole discretion.”
 
(t)           Article 11 of the Existing Repurchase Agreement is hereby amended
by deleting it in its entirety the final paragraph thereto and inserting in lieu
thereof the following:
 
“Compliance with covenants (m), (o) and (q) this Article 11 must be evidenced by
financial statements and by a compliance certificate furnished together
therewith as further provided in Article 12(j)(ii) below, and compliance with
all such covenants are subject to verification by Buyer.  All of the financial
tests and covenants in this Agreement will be measured based on the consolidated
position of Capital Trust, Inc. and its Subsidiaries.”
 
(u)           Article 12(j) of the Existing Repurchase Agreement is hereby
amended by deleting the word “and” at the end of subparagraph (iii), replacing
the period at the end of subparagraph (iv) with the words “; and”, renumbering
the existing Article 12(j)(v) as Article 12(j)(vi) and inserting the following
as a new Article 12(j)(v):
 
-16-

--------------------------------------------------------------------------------


 
“(v)        Without duplicating the reports provided under Articles 12(j)(i)
through (iv), (A) certified quarterly financial statements and audited annual
financial statements prepared in accordance with GAAP filed within SEC mandated
time frames, (B) within thirty (30) Business Days following the end of each
calendar month commencing with April 2009, unaudited monthly financial
statements, (C) within ten (10) Business Days following the end of each calendar
month, reports on asset level performance for each Purchased Asset, and (D)
promptly, following any reasonable request therefor, reports of such other
information regarding each Seller’s operations, business affairs and financial
condition, or compliance with the terms of this Agreement.  Any reports provided
above will include, without limitation, details of Sellers’ cash accounts at
each quarter end and a schedule of each Seller’s Excess Cash, Unrestricted Cash
and Unfunded Commitments.  Sellers agree to provide Buyer with an annual budget
no later than 60 days after the end of each fiscal year.”
 
(v)          Article 12(t) of the Existing Repurchase Agreement is hereby
amended by (i) deleting the phrase “margin call in excess of $7,500,000 that is
delivered to it under any other repurchase agreement” and replacing it with the
phrase “Valuation Test Failure under any other Senior Secured Facility” and (ii)
deleting the phrase “knowledge of such margin call” and replacing it with the
phrase “knowledge of such Valuation Test Failure”.
 
(w)          Article 12 of the Existing Repurchase Agreement is hereby amended
by inserting the following as a new Article 12(u) and (v):
 
“(u)        Seller shall cure any Valuation Test Failure in accordance with
Article 4 hereof.
 
(v)          Sellers acknowledge that Buyer shall, until all Repurchase
Obligations are satisfied and this Agreement terminates pursuant to its terms,
maintain control over the Depository Account subject to the terms of the
Depository Agreement.  At Sellers’ expense, Buyer may require that Sellers
establish a new Depository Account at a depository institution selected by Buyer
in its sole discretion and such new Depository Account shall be the “Depository
Account” for all purposes hereunder.”
 
(x)          Article 13 of the Existing Repurchase Agreement is hereby amended
by deleting Article 13(a)(iii) in its entirety and inserting in lieu thereof the
following new subsection (iii):
 
“any Seller shall fail to cure any Valuation Test Failure in accordance with
Article 4 of this Agreement;”
 
(y)           Article 13(a) of the Existing Repurchase Agreement is hereby
amended by deleting subsection (ix) and (x) in their entirety and inserting in
lieu thereof the following new subsections:
 
-17-

--------------------------------------------------------------------------------


 
“(ix)         any event or condition occurs that results in (i) any obligation
or liability of any Seller under any note, indenture, loan agreement, guaranty,
swap agreement or any other contract to which it is a party (other than JPM
Indebtedness), whether singly or in the aggregate, in excess of $1,000,000
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of all grace or cure periods) the beneficiaries of, the holder or
holders of, or any other party to any such indebtedness or contract, or any
trustee or agent on its or their behalf, to cause any such obligation or
liability to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) any monetary default
under any note, indenture, loan agreement, guaranty, swap agreement or any other
contract, credit facility or other obligation of a Seller (other than JPM
Indebtedness) if the aggregate amount of such credit facility, contract or other
obligation in respect of which such monetary default shall have occurred is at
least $1,000,000; provided that this Event of Default shall not apply to secured
indebtedness that becomes due as a result of the sale or transfer of the
property or assets securing such indebtedness;
 
(x)           any Seller shall be in default under any JPM Indebtedness of such
Seller to Buyer or any of its present or future Affiliates, which default (1)
involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness;”
 
(z)           The Existing Repurchase Agreement is hereby amended by inserting
Exhibit A attached hereto as a new Exhibit XV in proper alphabetical order.
 
SECTION 2. Other Agreements.
 
(a)           From and after the Amendment Effective Date (as defined below),
JPMorgan Chase Bank, N.A. will be deemed to be a party to the Existing
Repurchase Agreement in its capacity as the Affiliated Hedge Counterparty.  In
its capacity as the Affiliated Hedge Counterparty, JPMorgan Chase Bank, N.A.
shall have all the rights, powers and obligations of an Affiliated Hedge
Counterparty under the Existing Repurchase Agreement as if it had executed the
Existing Repurchase Agreement.  All references to the Affiliated Hedge
Counterparty in the Existing Repurchase Agreement and the other Transaction
Documents shall be deemed to be references to JPMorgan Chase Bank, N.A. in its
capacity as the Affiliated Hedge Counterparty.
 
(b)           The Affiliated Hedge Counterparty acknowledges that it has
received a copy of the Existing Repurchase Agreement and each other Transaction
Document.
 
(c)           All notices and other communications provided for in the Existing
Repurchase Agreement and each other Transaction Document shall be delivered to
it at its address set forth below its signature to this Amendment.  All such
notices and other communications shall be delivered in the manner and be
effective as described in Article 16 of the Existing Repurchase Agreement.
 
-18-

--------------------------------------------------------------------------------


 
SECTION 3. Conditions Precedent.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (1) all the representations and
warranties made by Sellers in this Amendment are true and correct and (2) Buyer
shall have received:
 
(a)           this Amendment, executed and delivered by a duly authorized
officer of each of Sellers and Buyer;
 
(b)           a payment to Buyer on account of the Repurchase Price of all
Purchased Assets under the JPM Repurchase Agreements, such payment to be
allocated in Buyer’s sole discretion among such Purchased Assets, in an amount
equal to $10,350,216.74 (the "Upfront Paydown");
 
(c)           the Warrant, executed and delivered by a duly authorized officer
of Capital Trust;
 
(d)           legal opinions from counsel to the Sellers dated as of the date
hereof addressed to Buyer and its successors and assigns (i) as to the
enforceability of the Repurchase Agreement, as amended by this Amendment, and
(ii) as to each Seller’s authority to execute, deliver and perform its
obligations under the Repurchase Agreement as amended hereby, in each case, in
form and substance acceptable to Buyer in its reasonable discretion;
 
(e)           evidence, satisfactory to the Buyer in its sole discretion, of the
payment in full of all obligations owed by any Seller under, and the termination
of, the credit facilities identified on Schedule I hereto;
 
(f)           a copy of an amendment to the Senior Unsecured Facility, executed
and delivered by a duly authorized officer of the parties thereto, in form and
substance acceptable to Buyer in its sole discretion; and
 
(g)           for the account of Buyer, payment and reimbursement for all of
Buyer’s corresponding costs and expenses incurred in connection with this
Amendment, all prior amendments and modifications to the Repurchase Agreement,
any other documents prepared in connection herewith and therewith and the
transactions contemplated hereby and thereby.
 
-19-

--------------------------------------------------------------------------------


 
SECTION 4. Representations and Warranties.  On and as of the date first above
written, each of Sellers hereby represents and warrants to Buyer that (a) it is
in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).
 
SECTION 5. General Release.  For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Seller, for: (i) itself,
(ii) any parent or Subsidiary thereof, and (iii) the respective partners,
officers, directors, shareholders, successors and assigns of all of the
foregoing persons and entities,
 
(a)           hereby releases and forever discharges Buyer and each of its
subsidiaries, affiliates, its past, present and future officers, directors,
agents, employees, partners, managers, shareholders, servants, attorneys and
representatives, as well as their, successors, assigns, their respective heirs,
legal representatives, legatees, predecessors-in-interest, successors and
assigns, of and from any and all actions, claims, demands, damages, debts,
suits, contracts, agreements, losses, liabilities, indebtedness, causes of
action either at law or in equity, obligations of whatever kind or nature,
accounts, defenses, and offsets against liabilities and obligations, whether
known or unknown, direct or indirect, new or existing, by reason of any matter,
cause or thing whatsoever occurring on or prior to the date hereof arising out
of or relating to any matter or thing whatever, including without limitation,
such claims and defenses as fraud, misrepresentation, breach of duty, mistake,
duress, usury, claims pertaining to so-called “lender liability,” and claims
pertaining to creditor’s rights, which such party ever had, now has, or might
hereafter have against the other, jointly or severally, for or by reason of any
matter, act, omission, cause or thing whatsoever occurring, on or prior to the
date of this Amendment, that is related to, in whole or in part, directly or
indirectly, the Transactions, the Repurchase Agreement, the Transaction
Documents and this Amendment; and
 
(b)           warrants, represents and acknowledges that it has no defenses to
the payment of, nor any right to set off against, all or any of the amounts due
and owing under the Transaction Documents, nor any counterclaims or other rights
of action against Buyer of any kind whatsoever, including, without limitation,
any right to contest any of the following: the enforceability, applicability or
validity of any provisions of the Transaction Documents, Buyer’s right to all
proceeds of the Purchased Assets, the existence, validity, enforceability, or
perfection of any security interest or mortgage in favor of Buyer, the conduct
of Buyer in administering the Transaction Documents and any legal fees and
expenses incurred by the Buyer under the Repurchase Agreement, the other
Transaction Documents or this Amendment.
 
SECTION 6. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms;
provided, however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment.  Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
 
SECTION 7. Override Provision.  Notwithstanding any provision in the Repurchase
Agreement to the contrary, which are hereby pro tanto superseded and modified or
replaced mutatis mutandis to the extent of any inconsistency, the provisions in
this Amendment shall apply from and after the date hereof.
 
-20-

--------------------------------------------------------------------------------


 
SECTION 8. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
 
SECTION 9. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]


-21-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

       
CAPITAL TRUST, INC.
         
 
By:
/s/ Geoffrey G. Jervis        Name: Geoffrey G. Jervis        Title: Chief
Financial Officer          




       
CT BSI FUNDING CORP.
         
 
By:
/s/ Geoffrey G. Jervis         Name: Geoffrey G. Jervis        Title: Chief
Financial Officer          

 
-22-

--------------------------------------------------------------------------------


 

       
JPMORGAN CHASE BANK, N.A., as Buyer
         
 
By:
/s/ Gerald M. McCrink        Name: Gerald M. McCrink       Title: Executive
Director          

 
 

       
JPMORGAN CHASE BANK, N.A., as Affiliated Hedge Counterparty
         
 
By:
/s/ Kunal K. Singh        Name: Kunal K. Singh        Title: Vice President    
       
Address for notices:
 
JPMORGAN CHASE BANK, N.A.
4 New York Plaza, 22nd Floor
New York, New York 10004
Attention:  Ms. Nancy S. Alto
Telephone:  (212) 623-7109
Telecopy:  (212) 623-7714 
 


 

--------------------------------------------------------------------------------



Schedule I
 
Closeout Facilities
 
1.           Amended and Restated Master Repurchase Agreement, dated as of
August 15, 2006, between Capital Trust, as seller, and Goldman Sachs Mortgage
Company (“Goldman”), as buyer, as supplemented by that certain Amended and
Restated Annex I to Amended and Restated Master Repurchase Agreement, dated as
of October 30, 2007.
 
2.           Master Repurchase Agreement, dated as of October 30, 2007, between
Capital Trust, as seller, and Goldman, as buyer, as supplemented by that certain
Annex I to Master Repurchase Agreement, dated as of October 30, 2007.
 
Schedule I

--------------------------------------------------------------------------------


 